Citation Nr: 1009113	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  03-33 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for tinea cruris. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1968 to April 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision of the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2004, 
August 2005, and July 2007, the case was remanded for 
additional development.    


FINDINGS OF FACT

1. By correspondence in July 2007 and in June 2008, the 
Veteran was asked to provide a further release for 
outstanding evidence in connection with, and essential for a 
proper determination on, his claim of service connection for 
tinea cruris; he had been advised (including in the Board's 
August 2005 remand) of the consequences of a failure to 
respond to such request.

2. The Veteran has failed (without giving cause) to respond, 
within a year, to requests for a release for pertinent 
private medical evidence that is outstanding, and critical to 
the matter at hand.


CONCLUSION OF LAW

By not responding within one year to the RO's request for a 
release necessary for to the RO to secure information and 
evidence deemed necessary to make a decision on the merits of 
his appeal, the Veteran has abandoned his claim of service 
connection for tinea cruris; the Board has no further 
jurisdiction in this matter.  38 U.S.C.A. §§ 5107, 7105(d)(5) 
(West 2002); 38 C.F.R. § 3.158 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  A February 2003 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  A July 2007 letter informed the 
Veteran of rating and effective date criteria.  He has had 
ample opportunity to respond/supplement the record and has 
not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and some pertinent postservice treatment 
records have been secured.  The RO arranged for VA 
examinations in April 2005, January 2007, and April 2009.  As 
explained below, further pertinent evidence is outstanding, 
but cannot be obtained without the Veteran's cooperation.  
VA's duty to assist is met.
B. Factual Background, Legal Criteria, and Analysis

When evidence requested in connection with an original claim 
is not furnished within 1 year of the request, the claim will 
[emphasis added] be considered abandoned."  38 C.F.R. § 
3.158(a).  

In July 2005, R. R., M.D., the Veteran's private treating 
physician provided a letter in support of his claim of 
service connection for tinea cruris stating in pertinent 
part, "I reviewed this Veteran's military documents and he 
had not tinea infection prior to his military service from 
1967 and before.  During his military service, however, he 
did sustain significant tinea infection as well as 
inflammation to the skin that has persisted since his tour at 
the end of 1969."  Inasmuch as the STRs associated with the 
claims file do not show any treatment for tinea cruris (and 
only skin condition noted in the STRs was a rash associated 
with an episode of measles, and the skin was normal on 
clinical evaluation at separation) and because the record did 
not include evidence of "tinea cruris infection" or 
"inflammation:" that has persisted since, it was determined 
that to properly adjudicate the Veteran's claim, it would 
have to be ascertained what military documents Dr. R.R. 
reviewed prior to providing the July 2005 opinion.  
Furthermore, inasmuch as Dr. R.R. indicated that the Veteran 
had received treatment at their office, it was determined 
that reports of treatment that would tend to corroborate 
continuous complaints since 1969 were critical evidence in 
this matter.  The earliest records of treatment from R. R., 
M.D. associated with the claims file are dated in March 2002 
(and were submitted by the Veteran); Dr. R.R.'s letter 
statement suggests that further records may be outstanding.     

Each of the Board's prior remands sought records from Dr. 
R.R. (for which a release from the Veteran was necessary); 
the August 2005 remand advised the Veteran of the provisions 
of 38 C.F.R. § 3.158(a).  In July 2006 the Veteran provided a 
VA Form 21-4142 for records from R. R., M.D.  In November 
2006 VA received records from Dr. R.R.'s practice.  Inasmuch 
as the records received did not include any for the 
intervening period between service and 2002, the July 2007 
remand specified that Dr. R.R. be asked to identify any 
records that would show the Veteran had tinea cruris prior to 
2002 (for which the Veteran's release was also necessary).  
The Veteran was advised that he must assist in the matter by 
providing any releases necessary. 

In July 2007, a letter was sent to the Veteran asking him to 
complete and return an enclosed VA Form 21-4142 
(Authorization and Consent to Release information to the 
Department of Veterans Affairs) so that a rationale for R. 
R., M.D.'s July 2005 opinion and any treatment records prior 
to March 2002 could be obtained.  [As a prior VA Form 21-4142 
for R. R., M.D. executed in July 2006; had lapsed.]  The 
letter was mailed to the Veteran's current address of record; 
it was not returned as undelivered.  He did not respond.  In 
June 2008, an additional letter was sent to the Veteran 
asking him to complete a VA Form 21-4142 for R. R., M.D.  
This letter also was mailed to the Veteran's current address 
of record; it was not returned as undeliverable.  He again 
did not respond.

In the July 2007 remand the Board emphasized the critical 
nature of the information and evidence that was being sought.  
The Veteran has not responded to requests for releases to 
secure such information/evidence and far more than one year 
has passed since the release were first requested (in July 
2007).  The critical facts at this stage are clear.  The 
Veteran has not provided VA with releases necessary for VA to 
secure critical information and evidence pertaining to his 
claim of service connection for tinea cruris.  The regulation 
governing in this situation, 38 C.F.R. § 3.158(a), is clear 
and unambiguous, and mandates that the claim will be 
considered abandoned.  Hence, the Board has no recourse but 
to conclude that the Veteran has abandoned his claim.  See 
Hyson v. Brown, 5 Vet. App. 262 (1993). 
 
The duty to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development (see 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he 
deliberately choose to ignore requests for a critical 
pertinent release, as appears to be the case here.  As the 
Veteran has abandoned his claim of service connection for 
tinea cruris, there remains no allegation of error of fact or 
law for appellate consideration.  Under 38 U.S.C.A. § 
7105(d)(5), the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.
ORDER

The appeal to establish service connection for tinea cruris 
is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


